*707OPINION OF THE COURT
Memorandum.
Order affirmed for the reasons stated by Mr. Justice Richard D. Simons at the Appellate Division.
It is clear on the facts of this case, particularly as the evidence developed at trial, that the extensive cross-examination on prior drug possession charges was improper. Under the circumstances there was too great a danger that the evidence would tend to demonstrate a propensity to commit the very crime for which the defendant was on trial rather than to impeach his credibility (see People v Wright, 41 NY2d 172, 175; People v Duffy, 36 NY2d 258, 262, cert den 423 US 861; People v Sandoval, 34 NY2d 371, 377-378).